CO-SIGNER, INC. EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”), dated as of February 13, 2014 for the
period starting December 16, 2013 (the “Effective Date”), is made between
Co-Signer, Inc., a Nevada corporation (the “Company”), and Kurtis A. Kramarenko
aka Kurt A. Kramarenko (the “Executive”).

 

RECITALS:

 

A. The Company is engaged in the business of providing landlords with
residential rent payment guarantees for credit-challenged tenants (the
“Business”).

 

B. The Company and the Executive desire to enter into this Agreement to govern
the employment relationship between them.

 

NOW, THEREFORE, in consideration of the foregoing Recitals (which are hereby
incorporated by reference), the agreements hereafter set forth and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

ARTICLE I

EMPLOYMENT AND ACCEPTANCE

 

1.1 Employment by the Company. The Company hereby agrees to employ the Executive
from the Effective Date through December 15, 2015 (including all renewal
periods, if any, the “Term” or “Employment Term”), subject to any earlier
termination pursuant to Article III. During the Term, the Executive shall serve
in the capacity of Chief Executive Officer of the Company, subject to the
direction of the Board of Directors of the Company. The Executive shall serve in
the capacity of any other Officer position inclusive of Chief Financial Officer
of the Company, subject to the direction of the Board of Directors of the
Company, until a permanent replacement is appointed by the Board of Directors.

 

1.2 Duties and Responsibilities. During the Term, the Executive shall devote the
Executive’s best efforts and all of the Executive’s business time and services
to the Company, its affiliates and subsidiaries, and shall carry out all Company
policies and directives in a manner which will promote and develop the Company’s
best interests. The Executive will initially focus his time primarily on raising
new capital for the Company and on generating new relationships with referring
property managers. As Chief Executive Officer, the Executive will also be
responsible for the overall management and direction of the Company. The
Executive’s efforts shall be guided by a list of goals and objectives to be
developed under the supervision of the Board of Directors.

 

1.3 Acceptance of Employment by the Executive. The Executive hereby accepts such
employment and represents and warrants that (i) the Executive has full authority
to enter into this Agreement, (ii) the Executive is not restricted in any manner
from providing services hereunder or from engaging in the Business and (iii) the
Executive is not aware of any situation creating a conflict of interest between
the Executive and the Company.

 

ARTICLE II

COMPENSATION AND OTHER BENEFITS

 

2.1 Monthly Base Salary. The Company shall pay the Executive a monthly base
salary at the rate of $6,000 per each month of employment hereunder, of which
any amount may be deferred (the “Monthly Base Salary”). The Monthly Base Salary
shall be payable in accordance with the payroll policies of the Company as from
time to time in effect (but no less often than monthly), less such deductions as
shall be required to be withheld by applicable law and regulations.

 

2.2 Sales Commissions. For all sales generated, the Executive shall be paid a
commission of five percent (5%) of the amount of such sales. For the purposes of
determining commissions, the amount of each sale shall be the amount received by
the Company net of any referral fees paid to agents, leasing officers, or
others, and net of any rebates provided to the paying tenant. The foregoing
calculations shall apply only to sales concluded at the Company’s standard
rates. Any specially-negotiated rates shall yield a commission to the Executive
to be negotiated by the Executive and the Board of Directors.

 

 



2.3 Bonus on Capital Raised. For all capital raised directly by the Executive
for the Company including all subsidiaries of the Company, a bonus of five (5%)
percent of the net amount of capital raised shall be paid as a cash bonus over a
period of time as approved by the Board of Directors but not less than annually.

 

2.4 Signing Bonus. As soon as practicable after the parties’ execution of this
Agreement, the Company shall grant to the Executive as a signing bonus one
million (1,000,000) shares of its common stock, par value $0.001, fully vested
immediately.

 

2.5 Cash Flow Target Bonus. If, for any two consecutive fiscal quarters during
the term of this Agreement, the Company reports breakeven or positive net cash
flow, the Executive shall receive as a performance bonus an additional two
million (2,000,000) shares of the Company’s common stock, par value $0.001.

 

2.6 Stock Options to be Granted. As additional compensation hereunder, the
Executive shall be granted options to purchase four million (4,000,000) shares
of the Company’s common stock at a price of $0.05 per share. Such option shall
allow for cashless exercise and will vest at a rate of 500,000 options per each
fiscal quarter, beginning with the conclusion of the first fiscal quarter during
the term of this Agreement. If Executive is terminated “without cause” at any
time during the period of this Agreement, all options will be automatically
fully vested immediately. If Executive is terminated “with cause” at any time
during the period of this Agreement, all unvested options will be immediately
null and void and all previously vested options shall remain fully vested.

 

2.7 Participation in Employee Benefit Plans. At the Executive’s option, the
Company agrees to permit the Executive during the Term, if and to the extent
eligible, to participate in any group life, health care or group disability
insurance plan, pension plan, similar benefit plan, employee stock option plan,
or other so-called “fringe benefits” of the Company (collectively “Benefits”)
which may be made generally available to other executive officers of the Company
and on such terms as the Benefits are made generally available to such executive
officers.

 

2.8 Team Compensation. The Board of Directors shall establish a team
compensation system under which a total of up to six million (6,000,000) shares
of the Company’s common stock may be awarded to any and all members of
management and the Company’s other key employees (collectively, the “Executive
Group”), dependent upon the Company achieving the targets set forth below. The
specific number of shares awarded to each member of the Executive Group shall be
determined at the sole discretion of the Executive. Team Compensation shall be
awarded to the Executive Group as follows:

 

(a) Upon Co-Signer.com, Inc. reaching a total of five hundred (500) referring
property managers, the Executive Group shall collectively be awarded two million
(2,000,000) shares of the Company’s common stock and distributed individually at
the full discretion of the Executive. A referring property manager shall be
considered any property manager whose referral(s) have resulted in the
successful processing of at least one (1) surety fee in the last six months.

 

(b) Upon Co-Signer.com, Inc. reaching a total of one thousand (1,000) referring
property managers, the Executive Group shall collectively be awarded another two
million (2,000,000) shares of Company’s common stock and distributed
individually at the full discretion of the Executive. A referring property
manager shall be considered any property manager whose referrals have resulted
in the successful processing of at least one (1) surety fee in the last six
months.

 

(c) If, Co-Signer.com, Inc. reports breakeven or positive net cash flow for the
first time, for any two consecutive fiscal quarters during the term of this
Agreement, the Executive Group shall collectively be awarded two million
(2,000,000) shares of common stock and distributed individually at the full
discretion of the Executive.

 

2.9 Expenses. The Company shall pay or reimburse the Executive for all business
expenses reasonably and necessarily incurred by the Executive during the Term in
the performance of the Executive’s services under this Agreement, in each case
in accordance with Company policy. The Executive will exercise all diligence to
minimize these expenses through taking best advantage of all advance bookings
and best practices as available. It is also noted the Executive is charged with
the establishment of a Travel and Entertainment policy, with the approval of the
Board of Directors, within 90 days of the execution of this Agreement.

2

 



 

ARTICLE III

TERMINATION

 

3.1 Mutual Agreement. This Agreement may be terminated upon the mutual agreement
of Executive and Company.

 

3.2 By the Company For Cause. This Agreement may be terminated by the Company by
delivery of written notice to Executive specifying the Cause or Causes relied
upon for such termination. For purposes of this Agreement, “Cause” means:

 

(i) An unauthorized use or disclosure by Executive of the Company’s confidential
information or trade secrets, or Executive's engaging or in any manner
participating in any other activity which is intentionally injurious to the
Company, which use or disclosure causes material harm to the Company;

 

(ii) A material breach by the Executive of this Agreement which Executive has
failed to cure or remedy within ten (10) days after written notice by the
Company indicating such breach;

 

(iii) the commission of fraud against Company by Executive, or the
misappropriation, theft or embezzlement of Company’s assets by Executive;

 

(iv) Executive’s conviction of, or plea of nolo contendere or guilty to, a
felony under the laws of the United States or any State; or

 

(v) Executive’s gross neglect or gross misconduct in carrying out Executive’s
duties hereunder and the continuation of such gross neglect or gross misconduct
for a period of three (3) days after written notice from the Company specifying
such failure.

 

If this Agreement is terminated for Cause, the Company’s obligation to the
Executive shall be limited to the payment of accrued and unpaid Monthly Salary
and Sales Commissions earned. Any unvested stock options at the time of such
termination shall be rendered null and void.

 

3.3 Upon Death or Disability. This Agreement shall terminate upon the
Executive’s death or Disability. For purposes of this Agreement, “Disability”
shall have the meaning set forth in the Company’s long term disability insurance
plan policy that may be in place from time to time, but if at any time the
Company does not have a long term disability insurance policy shall mean the (i)
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than six months, or (ii) receipt of income replacement benefits for a period of
at least three months under an accident and health plan of the employer, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than six months. The determination of whether a Disability has
occurred will be made in good faith by the Board in its reasonable discretion.
If this Agreement terminates as a result of the Executive’s death or Disability,
the Company’s obligation to the Executive or the Executive’s estate shall be
limited to the payment of accrued and unpaid Monthly Salary and Sales
Commissions earned. Any unvested stock options at the time of such termination
shall become immediately vested.

 

3.4 Without Cause. If this Agreement is terminated without Cause, the Company’s
obligation to the Executive shall be limited to the payment of accrued and
unpaid Monthly Salary and Sales Commissions earned. Any unvested stock options
at the time of such termination shall become immediately vested.

 

ARTICLE IV

MISCELLANEOUS

 

4.1 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, sent by
nationally-recognized overnight delivery service or sent by certified or
registered mail, postage prepaid, return receipt requested, address as set forth
below; receipt shall be deemed to occur on the earlier of the date of actual
receipt or receipt by the sender of confirmation that the delivery was completed
or that the addressee has refused to accept such delivery or has changed its
address without giving notice of such change as set forth herein:

3

 



(a) if to the Company, to:

 

Co-Signer, Inc.

8275 S. Eastern Avenue, Suite 200-661

Las Vegas, NV 89123-2545

 

(b) if to the Executive, to:

 

Kurt Kramarenko

1450 Biscayne Way

Haslett, MI 48840

 

Either party may change its address for notice hereunder by notice to the other
party hereto.

 

4.2 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supercedes all prior
discussions and agreements, written or oral, with respect thereto.

 

4.3 Waivers and Amendments. This Agreement may be amended, suspended, cancelled,
renewed or extended, and the terms and conditions hereof may be waived, only by
a written instrument signed by both parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof. Nor shall
any waiver on the part of any party of any such right, power or privilege
hereunder, nor any single or partial exercise of any right, power or privilege
hereunder, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.

 

4.4 Assignment. Executive shall not be entitled to assign any of the Executive’s
rights or delegate any of the Executive’s duties under this Agreement. The
Executive agrees that this Agreement may be freely assigned by the Company to
any person or entity which succeeds to all or any significant portion of the
Company’s assets or Business, whether pursuant to a sale of assets, sale of
stock, merger or other similar transaction.

 

4.5 Severability: Construction. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held by a count of
competent jurisdiction to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement. Use of the
word “including” shall not be limited by the terms following such word. All
references to singular or plural terms shall mean the other where appropriate.
The term “subsidiary” shall refer to subsidiaries of the Company now existing or
hereafter formed or acquired.

 

4.6 Choice of Law; Venue. THIS AGREEMENT (INCLUDING ANY CLAIM OR CONTROVERSY
ARISING OUT OF OR RELATING TO THIS AGREEMENT) SHALL BE GOVERNED BY THE LAW OF
THE STATE OF NEVADA, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD
RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEVADA.
THE EXCLUSIVE VENUE OF ANY ACTION, SUIT, COUNTERCLAIM OR CROSS CLAIM ARISING
UNDER, OUT OF, OR IN CONNECTION WITH THIS AGREEMENT SHALL BE THE STATE OR
FEDERAL COURTS IN CLARK COUNTY, NEVADA. THE PARTIES HEREBY CONSENT TO THE
PERSONAL JURISDICTION OF ANY COURT OF COMPETENT SUBJECT MATTER JURISDICTION
SITTING IN CLARK COUNTY, NEVADA.

 

4.7 Headings. The section and subsection headings contained in this Agreement
are for reference purposes only and shall not effect in any way the meaning or
interpretation of this Agreement.

 

4.8 Execution of Agreement. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
shall be one and the same document. The exchange of copies of this Agreement and
of signature pages by facsimile transmission, PDF or other electronic file shall
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original Agreement for all purposes. Signatures
of the parties transmitted by facsimile, PDF or other electronic file shall be
deemed to be their original signatures for all purposes.

 

4.9 Representation. The Executive has consulted with and relied upon independent
legal counsel in determining whether to sign this Agreement, and has not relied
on Company’s counsel to represent the Executive’s interests.

 

In Witness Whereof, the parties hereto have executed this Agreement on the date
first above written.

 

Co-Signer, Inc.

 

 

/s/ Darren Magot

Darren Magot, Former Chief Executive Officer

Member of the Board of Directors

 

Executive:

 

 

/s/ Kurt Kramarenko

Kurt Kramarenko, individually

4

 



